One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(ES) Mr President, ladies and gentlemen, I would like to pass on a message to you all from Oswaldo Payá, who was awarded the Sakharov Prize by Parliament.
'Dear friends, the people of Cuba want change, they want to enter peacefully into a new phase of their lives, leaving behind anything that involves hate, violence, repression, lies and fear, opening themselves up to reconciliation and ready to take the path of progress in every respect.
These changes, which are being imposed on us by law, are already present in the hearts and minds of the Cuban people, but the civil and political rights of the people need to be respected. There need to be free and democratic elections, and freedom to travel, work and participate in the economic, political and cultural life of the country.
Changes are rights, and those rights are lacking in Cuba, where many people are still being persecuted for promoting the rights of the Cuban people and also imprisoned for that cause.
The European common position is focused on solidarity and that position should be maintained. You should know that although the Cuban Government is not initiating the changes that many Cubans who are supporting the Varela Project and other civil initiatives desire, there are people working to achieve these peaceful changes at the moment. These are the initiatives that you must support, while remaining consistent with the common position so that it is also a joint approach.'
(SK) Protecting human rights, respecting differences between people and demonstrating this respect are as important in a democratic society as the fight against violence.
If a person occupying a high position in society, a person whom people naturally respect, fails to accept these principles in his public speeches, or even makes fun of them, this can encourage or support aggressive behaviour in society. If the Head of Government of a European Union Member State makes jokes at a public gathering about Hitler and his atrocities, and gives them a positive context, such behaviour must therefore be publicly condemned, because any failure to condemn it may lead to the general social acceptance of such behaviour. I therefore call on Silvio Berlusconi to reconsider not only his idiotic jokes about Hitler, but also his tasteless and - I might add - stupid recommendations to young women, which are perhaps the result either of a partial loss of judgment, or of a lack of decency and respect for women.
(IT) Mr President, ladies and gentlemen, on Saturday, the Italian newspaper Il fatto quotidiano published a document signed by the Mafioso former mayor of Palermo, Vito Ciancimino, in which he wrote that Marcello Dell'Utri and Silvio Berlusconi were cut from the same cloth as him; that they belonged to the same mafia-dominated political system.
This news comes to the attention of the magistracy as the truth emerges about the mafia massacres of 1992, which saw the deaths of judges Falcone and Borsellino, namely, the State negotiated with the mafia for the end of the 'season of bombs' and this favoured, as appears to be the case, the establishment of the Prime Minister's party, Forza Italia, which was indeed founded with the help of Dell'Utri, sentenced to seven years for mafia association and still a senator in the Italian Parliament.
In the light of this and in the light of the recent murder of Mayor Angelo Vassallo by the Camorra, I reiterate the importance of the request made by the Group of the Alliance of Liberals and Democrats for Europe which, as a result of my continual pressure, has once again asked the Committee on Civil Liberties, Justice and Home Affairs for a report on organised crime at European Union level.
Europe cannot continue to turn the other cheek for fear of tackling a problem which is no longer local but globalised, and which right now closely affects the government of a Member State.
(EL) Mr President, as you know, green spaces are of vital importance to the urban environment. In fact, specialists insist on 7 to 10 square metres per inhabitant, which is the same as the European average. However, large Greek towns are suffocating nowadays, with just 25-35% of this requirement and urgently need far more green spaces.
One obvious solution would be for existing public spaces to be used at least for green spaces. These would include the many army barracks trapped within towns and the former Hellenikon Airport in Athens.
The memorandum between the Greek Government and the Commission and the International Monetary Fund makes provision on page 28 for the possibility of using public property to pay off the public debt to be re-examined. If limited land reserves are ultimately used for this purpose, this will drastically tip the environmental balance in Greek towns, the cost of which will be paid for by generations to come.
Every European policy on the urban environment is cancelled out by just a few words in a document imposed on a Member State by the Commission itself. I ask: are the European institutions willing to accept this?
(PL) In Poland, the public is concerned about delays to the inquiry into the crash of the Polish President's plane near Smolensk on 10 April. It is unacceptable to be in a situation where the Russian side fails to pass on documents, or does so very slowly, clearly playing for time. I think that the inquiry should become an international matter so that the European Union, including the European Parliament, may use its influence to speed up the investigation and to exert more international pressure on Russia. I am afraid that without international pressure and without pressure from the European Parliament and the European Union, the matter will never be clarified. That is why I appeal for a certain level of solidarity with Poland in this matter.
(PT) After the disaster caused by unchecked financial speculation, after months of inaction and promises about the measures to be imposed on the financial markets, confirmation reached us this week from the European Commission. Basically, everything will continue as before. Financial speculation will continue, its principal instruments will continue: derivatives, unsecured sales, swaps or CDS (credit default swaps); there is to be no end to the toxic rubbish. Tax havens, about which there is now a deathly silence after all the fuss and empty promises that a stop would be put to them, will continue to exist.
All this in contrast to the profound violence with which heavy sacrifices were imposed on the workers and the people, called on to support the abuses of financial capital. The response to the fact that the European Union clearly has no idea what it is doing about the consequences of a crisis that it helped create is here, in Portugal, France, Greece, Spain and all over Europe as people rise up and fight against the profound social regression that the European Union wants to impose upon them.
The next speaker is Mr Batten, who has the distinction of being the first politician in history to wear his party colours.
Mr President, it seems that Nick Clegg, the UK Deputy Prime Minister, will soon announce the coalition government's decision to comply with the ruling of the European Court of Human Rights and grant the vote to inmates of Her Majesty's prisons.
A spokesman for Mr David Cameron, the Prime Minister, has reportedly said that it would be 'unfortunate' if the blanket ban was lifted entirely. He did not go on to explain why a partial ban might be more acceptable morally and why a thug, burglar or thief should have the vote rather than a murderer, rapist or paedophile.
It is an insult to the law-abiding and the victims of crime that those who break the law should also have the right to elect lawmakers. I can say one thing with absolute certainty, which is that in the next manifesto of the UK Independence Party, there will be a commitment to repeal any such law.
Depending on who is the leader of UKIP.
(DE) Mr President, today, I would like once again to mention the cross-border, central European Alps Adriatic Region, consisting of Friuli-Venezia Giulia, Slovenia and Carinthia. This region reflects the linguistic and cultural diversity of Europe and demonstrates how serious historical differences can be overcome. For example, the Carinthian Consensus Group has been working for many years to maintain the peaceful coexistence of the German majority population and Slovenian minority in Carinthia and was also awarded the European Citizens' Prize by this Parliament for its work.
However, it was detrimental to this peaceful cooperation for Slovenia to claim, ahead of the referendum on the border agreement with Croatia in Ljubljana, that Slovenian Carinthia, Trieste and Gorizia had been taken, even though the people from south Carinthia decided to become part of Austria in a fully democratic referendum in 1920, in other words, exactly 90 years ago. Moreover, Slovenia is in no way the legal successor of the former Yugoslavia and therefore a signatory power to the Austrian State Treaty. At most, it is following in Yugoslavia's footsteps with the retention, contrary to international law, of the AVNOJ Decisions, and that is not a good thing.
(RO) I would like to highlight an extremely urgent issue prevalent in Romania at the moment, but which I believe exists in all EU Member States in certain forms. I am talking about a serious situation affecting small businesses and destroying their chances of growing and recovering after the economic crisis.
The National Council for Small and Medium-Sized Enterprises estimates that 8 out of 10 companies which have received European funding drop out of projects due to a lack of cofinancing. This situation applies to all the programmes involving European funding. I believe that in these circumstances, the EU, on the one hand, and Member States, on the other, are obliged to identify and implement new measures to support small businesses, bearing in mind in particular that 70% of the workforce employed across the EU work in these companies.
(RO) We will soon be starting the mid-term review for the 2007-2013 multiannual financial framework, which must be based on interinstitutional cooperation and offer concrete solutions for alleviating the impact of the economic and financial crisis. In addition, the entry into force of the Treaty of Lisbon and the EU 2020 strategy offer a new perspective on the mid-term review of the current financial outlook.
I call on the Commission to demonstrate flexibility and promptness when a Member State intends to request, in accordance with the ERDF regulation, a review of the operational programmes or of the National Strategic Reference Framework.
The current economic crisis could bring about some changes to budget priorities, specifically to ensure adequate funding for priority areas. Against this background, I call for the promotion of solidarity and efficiency in the area of energy resources, as well as in the area of transport infrastructure and agriculture and broadband infrastructure in rural zones, all priority areas which can help create jobs.
I would like to draw your attention to an instance of gross violation of the human rights of a Bulgarian citizen accused of a criminal offence. Mario Abdel Gani el Makusi, the son of a Palestinian, is a pharmacology student who was arrested on June 7 in his home in Sofia and taken to the local police station for - in the opinion of the police - assault.
According to two witnesses, at the time of the incident, Mario had been at home and also had been shopping in a grocery store, which has been backed up by 6 CCTV recordings from the shop. He was put under an indefinite detention order which has now been in effect for 70 days. In all this time, the police have refused to view the CCTV footage or to interview the witnesses who had been with him in his home at that time, far from the scene of the incident.
I believe that the entire case against this young man and his family is unprecedented, but incidents of this kind have become commonplace over the past year in Bulgaria. I would therefore like to state the view that arresting a man who is innocent until proven guilty, and his detention by the police with no incontrovertible evidence for 70 days, cannot be justified.
I call for more transparency in the way the Ministry of the Interior and the public prosecution work.
(FR) Mr President, 32 Mapuche prisoners have now been on hunger strike for 70 days and may die. They have been joined today by Members of the Chilean Parliament.
They are on hunger strike to demand the application of common law and their right to access land. Indigenous peoples must have access to collective property on their ancestral lands; Parliament has already defended this principle and it is laid down in the relevant international conventions.
This right, which has never been recognised in Chile, has resulted in a proliferation of measures that have an unfairly disproportionate impact on the Mapuche people, who nonetheless make up 5% of the population.
If the Mapuche community, condemned to live without land or resources, is to be saved, Chile will have to find the courage to recognise its rights and accept its demands.
It is also important for us here in the European Parliament, and for the UN and every other international institution too, to fight for the rights of indigenous populations to be respected. Mr President, what do you intend to do about this issue?
(PT) Two years ago, the collapse of Lehman Brothers triggered the crash on the financial markets and subsequently the economic and social crisis still being experienced by our people today. The response must be balanced. The European Union has been quick, merciless and intransigent in the austerity programmes it has applied, and extremely slow or even remiss in everything else that could bring justice to the economy.
Parliament is only this week adopting the first measures relating to supervision of the financial system; only over the next nine years will the banking system apply the rules defined for their own capital and all the other demands from the public, namely combating speculative capital, an end to tax havens or a tax on financial transactions. All this has been postponed, and this is why the European Day of Action on 29 September is so necessary and so important across Europe.
(HU) Ladies and gentlemen, can you envisage a group of crime victims who suffer the most violent forms of physical violence, beatings, harassment, sexual assault, mental cruelty, threats and terror day after day? I am referring to the victims of violence against women, particularly violence in the family or relationships. One of their brave and strong groups contacted me last week and complained that this very large group of people is still not supported or helped in any way in Hungary. If they turn to the police, they are told that this is a private matter and they will not get involved; if they go to the child welfare agency or child protection, they are told to do something about it, or their child will be taken away from them. I would like to call upon all Members of the European Parliament to stand together on this issue, hold a dedicated hearing for the victims of violence against women, and represent their rights in all possible forums.
(PT) Mr President, all summer, Portugal was once again ravaged by a spate of fires which devastated forests and farmland, destroyed homes and private infrastructure and constantly threatened people, who lived in fear of being affected by the fires that raged without letup.
More than 9 000 fires were recorded in Portugal in August alone, the highest number on record since 2006. Given the seriousness of this situation, it is crucial to look not only at the causes, but also at solutions. For the latter, I am referring not only to the necessary planning and provision of effective material and human resources for combating the fires, but also to the need for the reforestation of the many areas and support for the people affected by them.
In the Autonomous Region of Madeira, where I come from, a number of municipalities were affected by the fires. Following last February's natural disaster, the fires in August exacerbated the difficulties experienced by Madeirans, who are hoping that they can count on the aid and solidarity of everyone in helping to restore their lives, especially after the severe ordeals that they have undergone over the last year.
Mr President, it does not give me any pleasure to know that, as I stand here tonight in front of you, the EU is watching the economic developments in my home country of Ireland extremely carefully.
Today, Irish bonds hit an interest rate high of 6.5% and the situation in Ireland is very challenging. The cost of borrowing is, in fact, the most expensive it has ever been for my country. People back home in my constituency are asking how we got to that point. The simple answer is pure greed.
I was happy that Commissioner Almunia recently effectively insisted on closing Ireland's ultimate zombie bank, Anglo Irish. The Commission had to take action as this bank was endangering the future of my very country. Anglo was to cost us EUR 2 billion, then 5 billion, then 10 billion. Will we find out next month that Anglo is going to cost us north of EUR 30 billion?
The Irish are a resilient race. We will get through this, but only with the help of the ECB and through political stability that would be helped by an immediate change of administration back home.
(SL) This weekend, Slovenia was hit by heavy rain which has caused major flooding and serious economic damage. In many places, river levels were higher than they have been for hundreds of years. We also have fatalities, although I should add that all those who drowned lost their lives at the wheel, in cars that were trapped in underpasses. In the capital Ljubljana alone, we still have more than 1 200 residential properties under water. Transport routes and utilities have also been hard hit.
Slovenia is a small country, but we could compare the consequences of these floods with the catastrophic consequences of the floods that affected some Central European countries at the beginning of the summer. I have taken this opportunity to inform you of the situation in my country because I believe that, in this House too, we have a great deal of work ahead of us to deal with the consequences.
(DA) Mr President, since our last meeting, more than 50 Kurdish mayors in Turkey have received their final sentence. What was it that these mayors had done? Well, they took the liberty of writing an open letter to the then Danish Prime Minister. So absurd is the situation in the EU candidate country Turkey that mayors are punished for writing letters to Heads of State in an EU Member State. The absurdities are continuing, too. On Monday, 18 October, 151 Kurdish politicians and lawyers will be tried in court, including the mayor of Diyarbakir, Osman Baydemir, and Muharrem Erbey, who is Vice-President of Turkey's human rights organisation, IHD. The charges may result in life imprisonment. I would call on the President to ensure that the European Parliament is present to observe these trials.
(SK) The deportations of Roma from France are a sign of not knowing what to do, just like, for example, the regulations expelling homeless people from city centres.
The problem of the Roma masks a further problem of extreme poverty and social exclusion. Those who live in conditions of extreme poverty need solidarity and assistance: mothers with children, the old or infirm and isolated communities; people who have fallen into such difficult circumstances that they can no longer help themselves. It is not just a matter of money, but of starting to behave like a society which cares about all of these people, for the good of each and for the good of all. Let us therefore look for ways to involve as many volunteers as possible in assisting socially deprived groups. Let us look for ways to make it easier and simpler for volunteers to use existing financial resources. Failing this, we will continue going round in circles.
(LT) Ladies and gentlemen, when my country's Parliament rejected the law's amendments banning any violence against children, including corporal punishment, once again, this only demonstrated that contemporary society is dominated by intolerance towards the opinions of its youngest and weakest members, as well as an unwillingness and inability to comprehend the importance of children's rights and their interests. Once again, this demonstrated the fact that we urgently need to debate the issue of the protection of children's rights and combating violence against them.
However, many in my country consider the smacking of children to be a form of cultural heritage or an effective method of education. I completely disagree with this and would like to stress that a lack of emotional control and the resulting justification for aggression, calling this education, is wrong and unjustifiable.
I would like to point out that violence poses a serious threat to children's physical and mental health and their personal and social development. Given that children are the most vulnerable group in society, I call on the Commission and the Council to strengthen measures for combating violence against children by establishing compulsory standards in all EU Member States and cooperating more actively with Member States and non-governmental organisations to stop violence against children.
I also call on Member States to take the necessary action and preventative measures to combat violence against children.
(EL) Mr President, I should like to draw your attention to an initiative which many of you are aware of, but which needs more support from us: the so-called 'Model European Council'. This initiative, and the virtual plenary session in Strasbourg, are being used by many young Europeans trying to gain a better understanding of how the European Union works.
It is important, at times of poor turnout by voters and general apathy, for us to support and help anyone who is interested in and wishes to contribute to the process of integration of the European Union. That is why, in light of this year's report on the 'Model European Council', I call on you to meet the members of your national delegations so that we can give them a real taste of how we work. The more we promote this initiative, the more it will gain in value for the future of the Europe we are building here.
(PT) Mr President, the recent Council decision to open the EU market to textiles and clothing products from Pakistan is a mistake. Textiles and clothing make up 20% of the manufacturing industry in Portugal, with 200 000 workers and 7 000 businesses. It is a key activity in my country, like the automotive industry in Italy, Germany or France.
This means that these businesses will now come into direct competition with Pakistani businesses, which do not have to pay for the social protection of their workers, have no environmental protection costs, are not required to take particular care with the use of certain raw materials, and where unfortunately, even child labour is a common reality, as we know.
What I am trying to say, Mr President, is not that European businesses are afraid to compete with those from elsewhere, but that they cannot work with the subversion of normal market rules.
I would therefore like to voice my protest here, Mr President. Besides protesting, I am also offering my observations on the situation. It is important for Parliament to discuss this issue, which is crucial for the European textile and clothing industry, at the first opportunity.
(RO) Social Europe is at a delicate juncture where the response to the austerity measures is being shown through various strikes.
We have workers from the education, transport, justice, administration and industry sectors striking in France, transport workers striking in Greece, and trade unionists on strike in Romania. This social discontent will certainly increase in the coming months. This is why I think that our priority must be to target economic growth, however, in close correlation with creating new jobs and protecting existing ones.
We share responsibility for exiting the crisis. Solidarity must be at the heart of European economic and social policies. Indeed, increased assistance must be given to Member States encountering difficulties in implementing economic recovery measures in order to prevent the divide between Member States' economies from widening and soften the painful social impact.
(SL) Bitterness, anger and disappointment are the words I could use to sum up the feelings of most Slovenians about the first appointments to senior diplomatic positions in the European Union. This is not merely because Slovenia was dropped from the first round of nominations, but mainly because, out of the 29 leading positions, only four will go to representatives from the newly acceded Member States.
I do not believe that there are no suitable candidates in these Member States. On the contrary, I firmly believe that drive and ambition are increasingly present in the younger Member States. However, in the European institutions, the most senior positions are still, by and large, held by representatives of the largest Member States.
I am strongly against such a European policy, because it has no sympathy for the interests of the younger, newly acceded Member States. We are all part of the Union in order to make decisions together. Let this be a criticism of, and a reminder to, our governments. Now is not a good time for new divisions and a breakdown in trust. People will believe in us only if we are firm and united from within, and only if our voice is the common voice of the 27 Member States and not just that of a handful of Member States.
(ES) Mr President, once again, we are going to talk about free trade agreements between the European Union and third countries. I have already spoken about the agreements with Colombia and Peru, which are extremely damaging to the banana industry in the Canary Islands, and today, I wish to talk about Morocco.
On 16 September, the Commission adopted its proposal on a new agricultural chapter of the association agreement with Morocco: a proposal that increases the tomato quotas, maintains the October to May period instead of extending it to the whole year, and does not revise the entry price system which has been proven to be fraudulent, as recognised by The European Anti-Fraud Office itself.
This agreement is lethal for EU producers, essentially in Andalusia, Murcia, Valencia and the Canary Islands, and the Commission is perfectly aware of that. The Commission cannot look the other way and propose a fresh agreement with no guarantees when the current agreement is being violated without any measures being taken.
There needs to be an urgent review of the entry price system and I ask the Commission to undertake one without further delay. The Commission has an obligation to defend farmers, so defend them!
(RO) The issue I am raising is to do with respect for the rule of law and for professionalism in administration in Romania.
In early 2009, there was a change of prefects and subprefects. The text of the decisions appointing them stated that they would carry out the relevant functions on a temporary basis until the competition was organised to make permanent appointments. At the end of September 2009, the executive organised these competitions and the results were announced in early October. The government was to issue the decisions on the permanent appointment of those who were accepted, but it has still not done this. Given this situation, I would like to draw the European Parliament's attention to the abuse being committed by the Romanian Government and ask the Romanian Government to respect the principles of the rule of law and promote professionalism in administration.
(HU) The fact that the European External Action Service will soon start to operate can be attributed to the initial success of the common foreign policy. However, we are less pleased about the principle of geographical balance still not being applied in the appointment of the leadership team. Having reviewed the list of names made public last week, we noticed that only four of the close to thirty Heads of Mission come from new Member States. We find this unacceptable. We do not believe that professional eligibility depends on nationality. Appointments should take into account both competence and the principle of proportionate representation. In view of the above, we call on Mrs Ashton to ensure proper regional proportionality in further appointments. This also applies to both Heads of Mission and other officials until the principle of geographical balance is met. The approval of the European Parliament cannot be considered to be a mere formality.
(SK) European Union expansion continues to be a topical theme. The expected accession of Iceland and Croatia will give heart to all those who support the process of expansion and want it to continue.
It will certainly give heart to the countries of the western Balkans, and particularly today, with a situation of economic crisis and growing uncertainty in the region. The recent compromise achieved between Serbia and the countries of the European Union over adoption of the UN General Assembly resolution on the advisory opinion of the International Court of Justice in the matter of the Kosovo declaration of independence confirmed the potential of the EU when it comes to solving thorny issues in the region
The EU has undertaken to support dialogue between Serbia and Kosovo. We must not forget that not only the long-term stability of the region but also the credibility of the EU and its foreign policy depend on the success of this dialogue.
(PL) Thank you for giving me the floor. I would like to take this opportunity to denounce the Burmese junta and the electoral commission acting on its orders, which last week announced the dissolution of the National League for Democracy, as well as of nine other political organisations. The leader of the National League for Democracy, Mrs Aung San Suu Kyi, is a laureate of the Sakharov Prize awarded by the European Parliament. She supports dialogue between the junta and the opposition, as she proved in 2000 when she negotiated with generals on the gradual withdrawal of the military from political life. Unfortunately, the talks did not lead to a breakthrough.
The elections due to take place in Burma in November will be the first since 1990, when the military junta refused to accept the crushing victory of the opposition and placed Mrs Aung San Suu Kyi under house arrest. The European Parliament should clearly signal our opposition to the military regime, the violations of human rights and the lack of respect for fundamental civil liberties in Burma.
(RO) The EU 2020 objectives definitely give pride of place to education and skills development.
During the current programming period, achieving economic, social and territorial cohesion is the main objective which creates the framework for developing education and skills so that local resources can be used.
Every region can have its profile raised by providing a regional aspect to education and vocational training. There are trades which are still being practised only in certain areas and which are in danger of disappearing, simply because they no longer get the chance to be included in national vocational training programmes. The same also applies to certain local resources which survive only in oral history.
I maintain that the regions need to receive financial aid through suitable programmes and encouragement to develop a regional aspect to education and vocational training. This is where European funds can come in useful because, otherwise, many trades will be lost.
(PT) Mr President, according to the European Forest Fire Information System (EFFIS), 70% of the area that was burnt this year within the EU is Portuguese, with about 115 000 hectares burnt up to 3 September, 13 000 of which are in protected areas of high environmental value, and with a socio-economic impact of EUR 385 million.
We know that the destruction of forests results in serious socio-economic and environmental damage, and that prevention is more important than cure, because recovery is slow, difficult and expensive. The issue of fires crops up every year in speeches in Parliament, and if they do not concern Portugal, they are about another country.
In view of this, I urge the European Commission to carefully consider the successive resolutions that Parliament has issued since 1995 on fire protection and fire fighting, especially the resolution of 16 September last year, and the mechanism for preventing natural and manmade disasters, for which I had the honour of being the shadow rapporteur for the Committee on Agriculture. These were implemented only partially, and sometimes patchily and ineffectively. Maybe if this is done, we will avoid having to revisit the issue of forest fires in September 2012.
That concludes the item.